FRIEDLANDER, Judge,
concurring and dissenting.
While I agree that it was proper for the trial court to order the revocation of the defendant's probation, I dissent from the majority's view that a probationer's mental state must be considered at the revocation hearing.
In Mitchell v. State (1998), Ind.App., 619 N.E.2d 961, this court determined that a trial court is not obligated to consider a defendant's psychiatric condition in a probation revocation proceeding in accordance with the provisions of Ind.Code 35-88-2-3. It is my view that Mitchell was correctly decided, inasmuch as there is no statutory requirement that a trial court must consider aggravating and mitigating cireumstances in revocation proceedings.